There was evidence from which the jury could have found the following facts:
The plaintiff, a passenger in a car driven by one DePalma, was injured when the car in which he was riding was struck in the rear by a car driven by the defendant. The accident happened on Forbes Avenue at its intersection with Stiles Street. The weather was rainy and the pavement smooth and slippery. Both cars were going east and the light at the intersection was red for them. *Page 364 
As the cars approached the intersection the car in which the plaintiff was riding was in the first lane with two or three cars in front of it and the defendant was in the second lane. The car in which the plaintiff was riding turned suddenly out of line, without signal, into the path of the defendant and about twenty feet ahead of him. It then stopped at the intersection and, although the defendant applied his brakes, he was unable to avoid bumping it in the rear.
   The jury were instructed that the only way in which the defendant could escape liability was the failure of the plaintiff to prove his case for one of two reasons, either that the collision was an accident for which no one was to blame or that de Palma was solely responsible. Although I should not have reached the same conclusion, the first alternative was one which has sufficient support in the evidence to sustain the verdict. Motion denied.